
 
Exhibit 10.1


[Form of PRSU Grant Letter for Executive Officers ]




CHINDEX INTERNATIONAL, INC.
AGREEMENT FOR GRANT
OF
PERFORMANCE RESTRICTED STOCK UNITS
UNDER
2007 STOCK INCENTIVE PLAN


                        [Date]


[Name]
[Address]


Dear [Name]:


This award letter sets forth the terms and conditions of the grant of
Performance Restricted Stock Units (“PRSUs”) made to you by Chindex
International, Inc. (the “Company”) under the Company’s 2007 Stock Incentive
Plan (the “Plan”). Your award is subject to the terms and conditions set forth
in the Plan, any rules and regulations adopted by the Committee (as defined in
the Plan) (the “Committee”), and this award letter.  Any capitalized term used
in this award letter and not defined shall have the meaning set forth in the
Plan.
 
1.           Grant of Target PRSUs
 
You have been granted a target award of _____ PRSUs (the “Target PRSUs”).  The
number of PRSUs that you earn under this award (the “Earned PRSUs”) will depend
on the extent to which the performance criteria for the award (set forth in
Section 3) have been satisfied during the performance period for the award (set
forth in Section 2), and may be more or less than your Target PRSUs, depending
on the level of performance achieved.  For each Earned PRSU, you will receive
one share of the Company’s Common Stock on the applicable settlement date,
subject to your satisfaction of the time-vesting requirements for the award (set
forth in Section 4).  Any Target PRSUs in excess of the number of Earned PRSUs
shall be forfeited as of the last day of the performance period.
 
You do not need to pay any purchase price to receive the PRSUs granted to you by
this letter.  However, you must satisfy the tax withholding obligations as
provided in Section 7.
 
2.           Performance Period
 
The performance period for this award is _________________.
 

 
 

--------------------------------------------------------------------------------

 

2




3.           Performance Criteria
 
(a)           General.  The determination of the number of your Earned PRSUs
will be made in two steps.  First, your Target PRSUs will be adjusted to reflect
the attainment of Company performance metrics during the performance period for
the award, and then the resulting number of PRSUs will be modified based on the
Company’s relative stock performance as compared to an index during the
performance period for the award.  You may earn up to a maximum of ___% of your
Target PRSUs based on attainment of the Company performance metrics, and the
number of PRSUs so determined will be increased or decreased by up to __% based
on the relative stock performance.
 
(b)           Company Performance Metrics.  Company financial performance will
be based on the following ___ criteria, which will be weighted equally:
 


 


 
 
A matrix showing the percentage of your Target PRSUs that will be earned for
different levels of performance of each of these metrics is set forth as Exhibit
A to this award letter.
 
(c)           Relative Stock Performance.  The number of PRSUs determined based
on Company performance metrics will be increased or decreased by up to __% based
on the Company’s stock price performance as compared to the performance of the
Halter USX China Index (the “Index”), an index calculated by the NYSE Arca of
selected companies whose common stock is publicly traded in the United States
and the majority of whose business is conducted within the People’s Republic of
China, that have an average market capitalization greater than $50 million for
the preceding 40 days, and that trade on the NYSE or Nasdaq.  Additional
information about the Index can be found at www.usxchinaindex.com .
 
Stock price performance for both the Company and the Index will be determined
based on the 30-day average price beginning ________ and the 30-day average
price beginning ______ (in each case taking dividends paid into account).  A
matrix showing the modification of the number of PRSUs earned based on various
levels of Company stock performance compared to the Index is set forth as
Exhibit B to this award letter.
 
(d)           Committee Determinations.  The Committee shall have absolute
discretion to determine the manner of making the calculations called for under
this Section 3 and the extent to which the performance criteria set forth in
this Section 3 have been attained, and its determination shall be final,
conclusive and binding upon you.
 
4.           Time-Vesting Requirements
 
(a)           General Vesting Schedule.  Your Earned PRSUs will vest in
installments as follows, provided that you are an employee of the Company or one
of its Subsidiaries or Affiliates on each such date:



 
 

--------------------------------------------------------------------------------

 

3




 
Vesting Date
Percentage of
Earned PRSUs Vested
           

 
In the event the above table calls for the vesting of a fractional share, the
number of shares vested will be rounded down to the nearest whole number and the
fractional share will be included in the subsequent vesting tranche.
 
For purposes of this letter, (1) “Subsidiary” means a corporation, partnership,
joint venture, or other entity in which the Company owns, directly or
indirectly, 50% of more of the ownership interests, and (2) “Affiliate” means a
corporation, partnership, joint venture, or other entity in which the Company
owns, directly or indirectly, 25% or more of the ownership interests.  A
transfer of employment that results in your being employed by the Company or a
Subsidiary or Affiliate does not constitute a termination of your employment for
purposes of this award letter.
 
Except in circumstances where a different treatment is provided in Section 4(b),
4(c), 4(d), or 4(e), in the event of your termination of employment with the
Company and its Subsidiaries and Affiliates (whether by you or by your employer)
all of your PRSUs (whether or not Earned PRSUs) which have not vested prior to
the termination of your employment will be forfeited.
 
(b)           Death or Disability.  Notwithstanding the provisions of Section
4(a), if your employment terminates by reason of death or Disability, all of
your Earned PRSUs will immediately vest.  Outstanding PRSUs which have not yet
been earned will remain outstanding until the end of the performance period, at
which time  the number of Earned PRSUs will be determined as set forth in
Section 3, but the number of such PRSUs to which you will be entitled (which
will be referred to as your Earned PRSUs) will be pro-rated based on the number
of full months of employment completed during the performance period.
 
For this purpose, “Disability” means that by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, you have been receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company or Subsidiary or Affiliate that employs you.
 
(c)           Termination of Employment Without Cause or for Good Reason.  This
Section 4(c) shall apply only if you have an Employment Agreement with the
Company which provides for accelerated vesting of your equity awards in the
event of the Company’s termination of your employment without cause, and the
application of this provision to terminations for good reason shall apply only
if your Employment Agreement provides for accelerated vesting of equity awards
upon a termination for good reason.  Notwithstanding the provisions of Section
4(a), if your employment is terminated by the Company without Cause (as such
term is defined in your Employment Agreement) or by you with Good Reason (as
such term is defined in your Employment Agreement), all of your Earned PRSUs
will immediately vest.  Outstanding PRSUs
 

 
 

--------------------------------------------------------------------------------

 

4




 
which have not yet been earned will remain outstanding until the end of the
performance period, at which time the number of Earned PRSUs will be determined
as set forth in Section 3, but the number of such PRSUs to which you will be
entitled (which will be referred to as your Earned PRSUs) will be pro-rated
based on the number of full months of employment completed during the
performance period.  Notwithstanding the foregoing provisions of this Section
4(c), the vesting of PRSUs provided in this Section 4(c) shall be subject to
your execution of a general release of claims against the Company, substantially
in the form set forth as an attachment to your Employment Agreement, within
forty-five (45) days after termination of your employment and your not revoking
such release within any applicable revocation period.
 
(d)           Certain Transactions.  Notwithstanding the provisions of Section
4(a), if the Subsidiary, Affiliate or division in which you are employed at the
time of such sale is sold to a person or entity that, following such sale, is
not an Affiliate, or if the Company’s ownership of the Subsidiary or Affiliate
in which you are employed drops to less than 25% of the ownership interests, all
of your Earned PRSUs will immediately vest and your outstanding PRSUs which have
not yet been earned will vest at the Target level.
 
(e)           Change of Control.  Notwithstanding the provisions of Section
4(a), upon the occurrence of a Change of Control (as defined in the Plan), if
you are an employee of the Company or its Subsidiaries or Affiliates at such
time, all of your Earned PRSUs will immediately vest and your outstanding PRSUs
which have not yet been earned will vest at the Target level.
 
(f)           Committee Determinations.  The Committee shall have absolute
discretion to determine the date and circumstances of termination of your
employment or of the occurrence of any event described in this Section 4, and
its determination shall be final, conclusive and binding upon you.
 
5.           Dividends and Voting
 
(a)           Cash Dividends.  At each time cash dividends are paid on the
Common Stock, there will be credited to a bookkeeping account in your name an
amount equal to the amount of the dividend paid on a share of Common Stock for
each of your then outstanding Earned PRSUs (whether or not vested).  The
dividend equivalents credited with respect to each of your PRSUs will be paid to
you in cash at the time of settlement of the respective PRSU.  Any dividend
equivalents credited with respect to PRSUs that are subsequently forfeited will
be forfeited at the time of forfeiture of the respective PRSU.
 
(b)           Stock Dividends.  In the event the Company pays a dividend in
Common Stock or other property, you will be entitled to receive, for each of
your then outstanding PRSUs (whether or not earned or vested), the amount of
Common Stock or other property paid as a dividend on a share of Common
Stock.  Such Common Stock or other property will be paid to you at the time of
settlement of the underlying PRSU and will be subject to the same performance
conditions, vesting, forfeiture, and settlement provisions as the underlying
PRSU with respect to which it was paid.
 

 
 

--------------------------------------------------------------------------------

 

5




 
 (c)           Voting.  You will have no voting rights or other rights as a
stockholder with respect to your PRSUs.
 
6.           Settlement of PRSUs; Delivery of Shares
 
(a)           General Rule.  Your PRSUs that vest under Section 4 above will be
settled on their vesting dates (or, if later, on the date the number of Earned
PRSUs is determined).  As soon as practicable after the settlement date of a
PRSU, the Company will deliver to you one share of Common Stock for each of your
PRSUs being settled on such date.  The Common Stock delivered upon the
settlement of your PRSUs will be fully transferable (subject to any applicable
securities law restrictions) and not subject to forfeiture.  The shares of
Common Stock delivered upon the settlement of your PRSUs will have full voting
and dividend rights and will entitle the holder to all other rights of a
stockholder of the Company.
 
(b)           Special Section 409A Provisions.  Notwithstanding the provisions
of Section 6(a), if you are a specified employee within the meaning of Section
409A of the Internal Revenue Code, as determined by the Committee, in accordance
with Section 409A, any shares to be delivered in settlement of your PRSUs (and
any other payments to which you may be entitled) that constitute “deferred
compensation” within the meaning of Section 409A and that are otherwise
scheduled to be delivered or paid during the first six months following your
termination of employment (other than any payments that are permitted under
Section 409A to be paid within six months following termination of employment of
a specified employee) shall be suspended until the six-month anniversary of your
termination of employment, at which time all share deliveries and payments that
were suspended shall be paid to you in a lump sum.  A termination of employment
shall not be deemed to have occurred for purposes of any provision of this award
letter providing for the settlement of PRSUs upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A.
 
7.           Tax Withholding
 
The Company will retain from the shares otherwise deliverable to you upon the
settlement of your PRSUs Common Stock having a value equal to the amount of your
withholding obligation with respect to such shares.  All cash payments with
respect to your PRSUs will be net of any required withholding.
 
The amount of withholding tax retained by the Company will be paid to the
appropriate tax authorities in satisfaction of the withholding obligations under
the tax laws.  The total amount of income you recognize with respect to your
PRSUs will be reported to the tax authorities in the year in which you recognize
such income.  Whether you owe additional tax will depend on your overall taxable
income for the applicable year and the total tax remitted for that year through
withholding or by estimated payments.
 
8.           Other Provisions of PRSUs.
 
(a)           Transfer Restrictions.  You may not sell, transfer, assign or
pledge your PRSUs or any rights under this award.  Any attempt to do so will be
null and void.
 

 
 

--------------------------------------------------------------------------------

 

6




 
 (b)           Death.  In the event of your death, any shares of Common Stock
and other amounts you are entitled to receive under this award will instead be
delivered to the legal representative of your estate.
 
9.
Administration of the Plan

 
The Plan is administered by the Committee.  The Committee has authority to
interpret the Plan, to adopt rules for administering the Plan, to decide all
questions of fact arising under the Plan, and generally to make all other
determinations necessary or advisable for administration of the Plan.  All
decisions and acts of the Committee are final and binding on all affected Plan
participants.
 
10.
Amendment and Adjustments to your Award

 
The Plan authorizes the Board or the Committee to make amendments and
adjustments to outstanding awards, including the PRSUs granted by this award
letter, in specified circumstances.  Details are provided in the Plan.
 
11.
Effect on Other Benefits

 
Income recognized by you as a result of the grant, vesting, or settlement of
PRSUs or the receipt of dividend equivalents with respect to your PRSUs will not
be included in the formula for calculating benefits under any other benefit plan
of the Company.
 
12.
Regulatory Compliance

 
Under the Plan, the Company is not required to deliver Common Stock if such
delivery would violate any applicable law or regulation.  If required by any
securities law or regulation, the Company may impose restrictions on your
ability to transfer shares received under the Plan.
 
13.
Data Privacy

 
By accepting this award you expressly consent to the collection, use and
transfer, in electronic or other form, of your personal data by and among the
Company, its Subsidiaries and Affiliates, and any broker or third party
assisting the Company in administering the Plan or providing recordkeeping
services for the Plan, for the purpose of implementing, administering and
managing your participation in the Plan.  By accepting this award you waive any
data privacy rights you may have with respect to such information.  You may
revoke the consent and waiver described in this paragraph by written notice to
the Company’s Secretary; however any such revocation may adversely affect your
ability to participate in the Plan.
 
14.
Consent to Jurisdiction

 
Your PRSUs, this award letter, and the Plan are governed by the laws of the
State of Delaware without regard to any conflict of law rules.  Any dispute
arising out of this award or the Plan may be resolved only in a state or federal
court located within New York County, New York State, U.S.A.  This award is
granted on the condition that you accept such venue and submit to the personal
jurisdiction of any such court.
 

 
 

--------------------------------------------------------------------------------

 

7


 
*     *     *     *     *
If you have any questions regarding your PRSUs or would like to obtain
additional information about the Plan or its administration, please contact the
Company’s Secretary, Chindex International, Inc., 4340 East West Highway,
Bethesda, Maryland 20814 (telephone (301) 215-7777).  This letter contains the
formal terms and conditions of your award and accordingly should be retained in
your files for future reference.
 
Please sign below to evidence your agreement with the terms and conditions of
your PRSU award and return a signed copy to the chief Operating Officer.
 
 
                   Very truly yours,
 
 


 
                   Lawrence Pemble
                   Chief Operating Officer
 
 
ACCEPTANCE OF AWARD:
 
I hereby accept this Award of PRSUs and agree to the terms and conditions set
forth in this award letter.  I also agree that in the event these is a conflict
between the terms of this award letter and my Employment Agreement, the terms of
this award letter will govern with respect to the PRSUs granted by this award
letter.
 
 
___________________________


 
 

--------------------------------------------------------------------------------

 

 
Exhibit A
 
Performance Matrix Based on [Company Performance Metrics]
 
 


 





 
 

--------------------------------------------------------------------------------

 

 
Exhibit B
 
Award Modification Based on Relative Stock Performance Compared to Index
 

 
 



 
Chindex  -
Index
RSU
Award
Modifier
TSR Performance
 
>10%
 
___%
 
5%
 
___%
 
0%
 
100%
 
-5%
 
___%
 
<-10%
 
___%

 
 